Citation Nr: 0313428	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  03-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the upper and lower extremities.

2.  Entitlement to service connection for an upper 
respiratory infection.


ATTORNEY FOR THE BOARD

Milo Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1973.

This matter comes Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


REMAND

In the veteran's substantive appeal, received in January 
2003, he indicated that he desired to appear at a personal 
hearing before a member of the Board at the RO.  The veteran 
was notified, in a May 16, 2003, letter from the RO, of a 
Board travel board hearing on June 4, 2003.  He did not 
report for the hearing.  In a written statement, dated May 
22, 2003, the veteran requested to have his hearing 
rescheduled because he would be out of town.

A hearing will be granted if an appellant expresses a desire 
to appear in person.  38 C.F.R. § 20.700(a) (2002).  The 
Board may not proceed with an adjudication of the veteran's 
claim before affording him an opportunity to appear at his 
requested hearing.  38 U.S.C.A. § 7107(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 20.700(a) (2002).  See 38 C.F.R. 
§ 20.702(c) (2002), regarding changes in hearing dates.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the RO.  A copy of 
the notice to the veteran of the 
scheduled hearing, reflecting that the 
notice was mailed to his correct address, 
should be placed in the record.  After 
the hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




